965 F.2d 1063
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CONTROL POWER SYSTEMS, INC., Plaintiff-Appellant,v.TIF INSTRUMENTS, INC., Defendant-Appellee,TIF INSTRUMENTS, INC., Plaintiff-Appellee,v.CONTROL POWER SYSTEMS, INC., Defendant-Appellant.
No. 92-1002.
United States Court of Appeals, Federal Circuit.
March 9, 1992.

Before MAYER, MICHEL and CLEVENGER, Circuit Judges.
ORDER
MAYER, Circuit Judge.


1
Upon consideration of Control Power Systems, Inc.'s motion to withdraw its appeal made in open court during argument, and TIF Instruments, Inc.'s response, it is ORDERED that the motion is granted and the proceeding is dismissed.